ZAPPALA, Justice,
dissenting.
I dissent and would address the merits of the issue we granted allowance of appeal to review. With the use of portable electronic devices capable of storing information becoming increasingly common, the proper application of principles of search and seizure law to such devices and their components is an issue of substantial importance. Having already deferred review of the order denying suppression once in this case, I believe the Court errs in not reaching the merits again. To my mind it *1261is the dismissal of the appeal that is improvident, not its grant.